TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-06-00586-CV


In re Williamson County, Honorable John Christian Doerfler, Honorable Suzanne Brooks,
Honorable Tim Wright, Honorable Donald Higginbotham, and 
Honorable William Thomas Eastes, in their official capacities




ORIGINAL PROCEEDING FROM WILLIAMSON COUNTY


M E M O R A N D U M   O P I N I O N

		Relators filed a petition for writs of mandamus, prohibition, and injunction, as well
as a motion for emergency stay complaining of the district court's failure to rule on their plea to the
jurisdiction and seeking to stay a class certification hearing set for October 4 at 9:00 a.m.  Their
request for an emergency stay became moot at the October 4 hearing when the district court denied
their plea to the jurisdiction and stayed the underlying proceedings pending interlocutory appeal. 
See Tex. Civ. Prac. & Rem. Code Ann. § 51.014 (West Supp. 2006).  Relators now request that this
Court dismiss their petition for writs of mandamus, injunction, and prohibition.  
		The petition is, accordingly, dismissed.  See Tex. R. App. P. 42.1.


  
						W. Kenneth Law, Chief Justice
Before Chief Justice Law, Justices Puryear and Waldrop
Filed:   October 20, 2006